Citation Nr: 1648317	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee (left knee disability).

3.  Entitlement to an initial rating higher than 70 percent for major depressive disorder (MDD) for the period starting June 2012.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a subsequent September 2012 rating decision, the RO granted a 70 percent disability rating for MDD, effective June 18, 2012.

In March 2014, the Board denied granting higher initial ratings for his ankles and knees, as well as for MDD after June 2012.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the Court granted a Joint Motion for Partial Remand (JMR) in April 2015.  

In March 2014 and August 2015, the Board remanded these claims for further development.


FINDING OF FACT

On August 31, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's attorney have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his attorney have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


